                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA


 TYLER MICHAEL JOHNSON,                                   Civil No. 18-537 (JRT/TNL)

                     Plaintiff,

 v.                                                          ORDER

 NANCY A. BERRYHILL,

                     Defendant.


      Stephanie M. Balmer, FALSANI, BALMER, PETERSON & BALMER,
      1200 Alworth Building, 306 West Superior Street, Duluth, MN 55802, for
      plaintiff.

      Kizuwanda Curtis, SOCIAL SECURITY ADMINISTRATIONM Office
      of the General Counsel, 1301 Young Street, Ste A702, Dallas, TX 75202,
      for defendant.

      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated January 24, 2019 (Docket No. 15), along with all the files and

records, and no objections to said Recommendation having been filed,

       IT IS HEREBY ORDERED that:

      1. Plaintiff’s Motion for Summary Judgment (Docket No. 11) is DENIED; and

      2. Commissioner’s Motion for Summary Judgment (Docket No. 13) is

          GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: February 20, 2019
at Minneapolis, Minnesota
                            s/John R. Tunheim
                            JOHN R. TUNHEIM
                            Chief Judge
                            United States District Court
